DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,827,323 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The present invention is directed towards a network configuration change validation environment adapted to improve network stability and correctness as part of planned configuration changes to network devices. The disclosed invention suggests a method wherein upon receiving an indication, from a GUI that a parameter value associated with a network device configuration file has been identified for an update, determining valid completion values for the parameter value based on information in a network configuration data repository, providing information regarding the valid completion values for the parameter value, wherein the valid completion values are to be displayed in a window of the GUI. The disclosed invention further suggests a method comprising updating the parameter value with a new parameter value, the new parameter value being one of the valid completion values, and receiving, via the GUI, an indication that the parameter value has been updated with the new parameter value. A review of the prior arts of record submitted on an Information Disclosure Statement (IDS) filed on Hampapuram (US 20040221262A1), Tulasi (US 8,736,611), Gao (US 20140280833), and Takano (US 20040148367A1), considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, the uniquely distinct combinations of features which are: determining valid completion values for the parameter value based on information in a network configuration data repository containing information about the first network device and other devices within a network configuration domain that includes the first device, providing a GUI interface for displaying, via a window of the GUI, information regarding valid completion values for the parameter value, and updating the parameter value with a new parameter value when a configuration change has been detected, wherein the update to the parameter value triggers an indication, which is received via the GUI to indicate that the parameter value has been updated with the new parameter value, as substantially described in independent claims 21, 36, and 38. Additionally, neither of the prior arts of record teaches, suggests, nor discloses, whether taken alone or in combination, the summary of critical features provided in the specification, notably:
[0036] As mentioned above, the disclosed validation viewer represents an improvement to the art of network configuration and administration by providing an intuitive and concise presentation that enables a network administrator to see the similarities and differences across multiple devices and network segments before and after a configuration change. Further, the validation view may include fully automated portions such that the validation may be performed within a change window. Additionally, the validation view includes an intelligent "differencing interface," so the network administrator may be assisted in identifying relevant changes to results of automated actions, including test actions and command sets, to determine whether they should continue or roll-back one or more changes applied in a given change window.    
In summary, these features identified in the limitations and the specification, in combination with the remaining limitations of claims 21, 36 and 38, are not taught nor suggested 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 270-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454